UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7388


JAMES OSCAR DOUGLAS, JR.,

                Petitioner - Appellant,

          v.

WARDEN DUNLAP, Walden Correctional Institution,

                Respondent - Appellee,

          and

SOUTH CAROLINA, THE STATE OF,

                Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Mary G. Lewis, District Judge.
(8:13-cv-01293-MGL)


Submitted:   December 18, 2014              Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Oscar Douglas, Jr., Appellant Pro Se.         Donald John
Zelenka, Senior Assistant Attorney General, James Anthony Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Oscar Douglas, Jr., seeks to appeal the district

court’s    order     accepting      the      recommendation          of    the    magistrate

judge    and     denying       relief   on     his       28   U.S.C.       §    2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial      showing        of     the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,        537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Douglas has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3